Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or  “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson 2014/0259361. Nelson discloses: An apparatus (10) comprising:
a frame (22, 106, 102) that is configured to sit within a bathtub (as seen in figures 6B-E);
a bench (18) coupled to the frame; and
a pivotable platform assembly (126) comprising:
a platform support structure (134, 210) pivotably coupled to the frame (via 218); and a platform (174) coupled to the platform support structure,
wherein the pivotable platform assembly is configured to bias against an upper rim of the bathtub (as shown in figure 6C).
Regarding claim 2, Nelson discloses a pair of arms (190 /194 or 218).
Regarding claim 6, Nelson discloses the pivotable platform assembly 126 to engage the upper rim of the bathtub at 198 and to be pivotally connected to the bench 18 or the frame (22, 106, 102) with hinge 154 as disclosed in paragraphs 31, 33 and 34.
Regarding claim 8, Nelson discloses a backrest 50.
Regarding claims 11-15, Nelson discloses the platform support structure (134, 210) is pivotable with respect to the frame between a raised position and a lowered position (as shown in figures 6B and 6C) engaging and not engaging the upper rim of the bathtub, and when in the raised position, the platform support structure is angularly offset by at least 30 degrees from an orientation of the platform support structure when in the platform support structure is in the lowered position as seen in figures 6B and 6D, further comprising at least one hinge 154 that pivotably couples the platform support structure to the frame, wherein the at least one hinge comprises a pin that extends through a pair of coaxial through-holes that extend through the frame and a pair of coaxial through holes that extend through the platform support structure (along axis 222 in figure 4A), wherein, in the lowered position, the pivotable platform assembly is configured to rest on a portion of a shower curtain that is disposed between the pivotable platform assembly and the upper rim of the bathtub (inasmuch as the Nelson apparatus is used with a shower curtain as disclosed in paragraphs 7, 9, 33 and 39, and includes a raised position astride the shower curtain as shown in figure 6B, it is capable of or “configured to” as claimed be lowered onto the shower curtain if a user desired to perform this action).
Regarding claim 16, elements 118, 122 and 198 of Nelson are capable of being used as, or comprise handles as claimed.
Claims 1, 2, 6, 8, 9, 11-13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wechter 2014/0259361. Wechter discloses: An apparatus (as shown in figures 5-7) comprising:
a frame (508, 512) that is configured to sit within a bathtub (as seen in figure 3);
a bench (502) coupled to the frame; and
a pivotable platform assembly (504) comprising:
a platform support structure (510) pivotably coupled to the frame (via 540); and a platform (504) coupled to the platform support structure,
wherein the pivotable platform assembly is configured to bias against an upper rim of the bathtub (as disclosed in paragraph 38 the legs 510 supporting 504 are adjustable wherein they can be adjusted such that 504 rests upon an upper rim of the bathtub as claimed. Therefore, Wechter is capable of or “configured to” as claimed be biased against an upper rim of the bathtub).
Regarding claim 2, Wechter discloses a pair of arms (510 or at each end of 518).
Regarding claim 6, Wechter discloses the pivotable platform assembly 504 to engage the upper rim of the bathtub as discussed above in claim 1 and to be pivotally connected to the bench 502 or the frame (508, 512) with hinge 540 as disclosed in paragraph 44.
Regarding claims 8, 9, 16 and 17, Wechter discloses a backrest 550 and handles 518 or 560 which are reversible as claimed and as disclosed in paragraph 53, and paragraphs 48-52.
Regarding claims 11-13 and 15, Wechter discloses the platform support structure (504) is pivotable with respect to the frame between a raised position and a lowered position (as shown in figures 5 and 6) engaging and not engaging the upper rim of the bathtub (as discussed above in claim 1), and when in the raised position, the platform support structure is angularly offset by at least 30 degrees from an orientation of the platform support structure when in the platform support structure is in the lowered position as seen in figures 5 and 6, further comprising at least one hinge 540 that pivotably couples the platform support structure to the frame, wherein, in the lowered position, the pivotable platform assembly is configured to rest on a portion of a shower curtain that is disposed between the pivotable platform assembly and the upper rim of the bathtub (inasmuch as the Wechter apparatus is used with a shower curtain 130  and includes a raised position astride the shower curtain as shown in figure 4, it is capable of or “configured to” as claimed be lowered onto the shower curtain if a user desired to perform this action).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson 2014/0259361. Nelson discloses: An apparatus (10) including a frame (22, 106, 102) that is configured to sit within a bathtub (as seen in figures 6B-E), a bench (18) coupled to the frame; and a pivotable platform assembly (126) which is configured to bias against an upper rim of the bathtub (as shown in figure 6C):
substantially as claimed but does not disclose any dimensions. However, as shown in figure 6C, the secondary platform 126 is not designed to extend a large distance beyond the outer edge of the upper rim of the bathtub and there are no disclosed advantages to having an extra wide width to platform 126. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to not extend the platform 126 of Nelson more than 4 inches beyond the rim of the bathtub as claimed because there is no apparent advantage in a wide dimension for the platform 126 and a wide dimension would also serve as an obstacle to persons maneuvering in the bathroom. Additionally, Nelson shows the platform 126 to extend approximately to the bathtub rim. Finally, one of ordinary skill in the bathtub seating apparatus art would have considered the physical dimensions of Nelson to be an ordinary design consideration well within the
scope and abilities of one of ordinary skill in the art. Therefore, it would have been obvious to one of
ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the
pivotable platform 126 of Nelson with a narrow width less than 4 inches beyond the rim of the bathtub as claimed because the dimensions are ordinary design considerations which are typically calculated and decided by one of ordinary skill in the bathtub seating apparatus art. As noted in MPEP 2144.04(IV) changes in size or relative dimensions are generally considered obvious to one of ordinary skill in the art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson 2014/0259361 in view of Walton 4,628,550. Nelson discloses: An apparatus (10) including a frame (22, 106, 102) that is configured to sit within a bathtub (as seen in figures 6B-E), a bench (18) coupled to the frame; and a pivotable platform assembly (126) which is configured to bias against an upper rim of the bathtub (as shown in figure 6C) and to contact the bathtub upper rim at (198):
substantially as claimed but does not disclose a compressible pad. However, Walton teaches another bathtub seat with a frame 10 that also contacts an upper rim of the bathtub as shown in figure 2, having bumpers or compressible pads 54, 80 and 90 as claimed for the purpose of not marring or scratching the bathtub rim. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the apparatus of Nelson with a compressible pad as, for example, taught by Walton, in order to not mar or scratch the bathtub rim.
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fortman teaches a bathtub seat which catches a shower curtain as shown in figure 5B. Williams teaches another bathtub seat with a pivotable platform assembly. Mace teaches another reversible bathtub seat. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754